

114 S3008 IS: Student Tax Relief Act
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3008IN THE SENATE OF THE UNITED STATESMay 26, 2016Ms. Stabenow (for herself, Mrs. Shaheen, Mr. Reed, Ms. Baldwin, Mr. Coons, Mr. Peters, Mrs. Feinstein, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income certain discharges of
			 student loan indebtedness.
	
 1.Short titleThis Act may be cited as the Student Tax Relief Act. 2.Exclusion from gross income of discharges of student loan indebtedness (a)In generalSection 108(f) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(5)Discharges in connection with student loan indebtedness
 Gross income shall not include— (A)any amount of a student loan discharged in whole or in part by reason of a defense asserted pursuant to section 455(h) of the Higher Education Act of 1965 (20 U.S.C. 1087e(h)), or
 (B)any amount which (but for this subparagraph) would be includible in gross income by reason of the discharge (in whole or in part) of a loan to assist the attendance at an institution of higher learning if such discharge was pursuant to an agreement with the Consumer Financial Protection Bureau or any other Federal agency in connection with the closure (or other agency action) relating to such institution or successor institution.
						.
			(b)Effective date
 The amendment made by subsection (a) shall apply with respect to any forgiveness of indebtedness after June 12, 2014.